2nd QuarterEnded June 30, 2008 INX Inc. Nasdaq: INXI www.INXI.com August 12, 2008 Financial Results Agenda For Conference Call 1.Brian Fontana, CFO will present the results for the quarter and discusscertain financial trends 2.Mark Hilz, President & COO will provide an industry update and discussrecent achievements, activities and events 3.Jim Long, Chairman & CEO, will discuss INX’s outlook for the future 4.Take questions GAAP Reconciliation andForward-Looking Statements All financial results shown are for continuing operations unless otherwise noted GAAP Reconciliation Safe Harbor Statement Non-GAAP Financial Measures Presentation of non-GAAP net income provides a consistent basis forcomparison to historical periods based on results that management views as thekey measurements of financial performance Non-GAAP net income is net income on a GAAP basis adjusted for: Non-cash equity-based compensation Non-cash income tax expense Discontinued operations Realization of deferred tax assets and expectation of future taxable income areexpected to result in income tax expense for the remainder of 2007 at aneffective rate of approximately 45% Statutory tax rate of approximately 36% will differ from effective tax rate ofapproximately 45% because of timing differences of the deductibility of certainbook expenses for tax purposes Substantially all book tax expense is expected to be non-cash for federal incometax purposes during the remainder of 2007 because of a net operating losscarryforward of approximately $3.0 million at June 30, 2008. Second Quarter Ended 6/30/2008 Results Reconciliation of GAAP to Non-GAAP Net IncomeFor 2nd Quarter Ended 6/30/2008 (Dollars in thousands, except EPS) 6 Months Ended 6/30/2008 Results (Dollars in thousands, except EPS) Reconciliation of GAAP to Non-GAAP Net IncomeFor 6 Months Ended 6/30/2008 (Dollars in thousands, except EPS) Balance Sheet Data (Dollars in thousands) Gross MarginProduct vs. Services Revenue Sources Product gross margin has trended upward slightly over a multi-year period, a function ofour increasingly high value-add solutions and increasing business from repeat customers Services gross margin declined in 2005 and 2006 due to rapid national expansion andstart-up of new practice areas, both of which increased engineering and other categoriesof costs of service in advance of service revenue production; improving recently asbenefits are realized; two recent quarters are in our target range of 30%-35% Gross and Operating Profit Margin Gross profit margin on total revenue has trended higher upward over the past severalyears due to improving mix of service revenue and improving gross margin on bothproduct revenue and service revenue; in 1H-2008 this trend continued Operating profit margin turned positive in 2004, then declined in 2005 and 2006 as weexecuted on rapid geographic expansion and introduced new practice areas, but hasimproved since 2006 as benefits of expansion have begun to be realized * 2005 results exclude one-time non-cash charge of $5.7 million Operating Income / Capital Used In Operations Improving operating income relative to the amount of capital used to generate such operatingincome is key to improving long-term shareholder value Careful use of capital for acquisitions and other investments used to generate improvingoperating income has resulted in substantial improvement on the return on the capital usedfor such operations The ratio of operating income to capital used in operations, defined as trailing 12-monthoperating income divided by average equity capital plus debt minus cash, has improved to23.7% at 6/30/2008 compared to 13.5% one year earlier Industry Update Unified Communications is still in it’s infancy.Cisco and Microsoft areaccelerating development of new offerings. The movement towards a virtualized Data Center environment that is connectedvia the “IP network” will present a huge new area of opportunity for INX.
